I concur in the judgment, and generally in the opinion of Justice Wilbur. But with regard to his discussion of the effect of the charter amendment of 1917, adding subdivision 51 to section 2 (Stats. 1917, p. 1691), making the city independent of general laws relating to municipal affairs, I think that all that need be said is that it did not purport to be and is not retroactive upon things already accomplished *Page 626 
under a general law, that it took conditions as they were at the time, and did not invalidate improvement districts already formed, nor elections already held for the issuance of bonds by such districts, under such a law, nor revoke the authority given at such election, nor ordinances already adopted in pursuance thereof. With regard to the subsequent ordinance increasing the rate of interest on the bonds unissued and directing a cancellation and reissue in order to effect the alteration, it appears to be fully authorized by the extraordinarily comprehensive and complete grant of municipal powers to the city, embraced in the amendment of 1913, quoted in the opinion of Justice Wilbur, adding subdivision 50 to section 2 of the charter (Stats. 1913, p. 1636), if any further authority was needed than would be implied from the fact that the prior proceedings stood unaffected and were valid.
Olney, J., and Lawlor, J., concurred.